Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Parent Subsidiary Percentage of Ownership State of Incorporation or Organization Imperial Capital Bancorp, Inc. Imperial Capital Bank 100% California Imperial Capital Bancorp, Inc. ITLA Funding Corporation 100% Delaware ITLA Funding Corporation ITLA Servicing Corporation 100% Delaware ITLA Funding Corporation ITLA Commercial Warehouse Corporation 100% Delaware Imperial Capital Bancorp, Inc. ITLA Management Corporation 100% Delaware ITLA Management Corporation ITLA Commercial Investment Corporation 100% Maryland Imperial Capital Bancorp, Inc. Imperial Capital Real Estate Investment Trust 100% Delaware Imperial Capital Bank Imperial Capital Express, Inc. 100% Delaware Imperial Capital Bancorp, Inc. ITLA Capital Statutory Trust I 100% (1) Connecticut Imperial Capital Bancorp, Inc. ITLA Capital Statutory Trust II 100% (1) Connecticut Imperial Capital Bancorp, Inc. ITLA Capital Statutory Trust III 100% (1) Delaware Imperial Capital Bancorp, Inc. ITLA Capital Statutory Trust IV 100% (1) Delaware Imperial Capital Bancorp, Inc. ITLA Capital Statutory Trust V 100% (1) Connecticut (1) Represents ownership of the common securities of the trust.
